Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 10, 2022 amends claims 9-16.  New claims 17-26 have been added.  Claims 9-26 are pending.  Examiner notes that the amendments to claims 9-16 are difficult to read and may be difficult to scan and reproduce the papers that were filed.  Examiner advises the Applicant to ensure that subsequent claim amendments are made in “permanent dark ink or its equivalent” in accordance with 37 CFR 1.52(a) and the MPEP at 714.07.

Response to Arguments
Applicant's arguments filed on March 10, 2022 have been fully considered with respect to the amendments to independent claims 9 and 16.  However, the newly presented limitations in these independent claims are taught by Arwine (US 2016/0274578).  Furthermore, the limitations presented in new claims 23-26 are taught by Arwine in combination with Baudry et al. (US 2013/0268146) in light of the new grounds of rejection.

Claim Objections
Claims 9 and 16-23 are objected to because of the following informalities:
In each of claims 9 and 16, the words “wherein a case where it is determined that the second piloting terminal …” should be changed to “wherein in a case where it is determined that the second piloting terminal …”.
Independent claim 16 recites “A flight control system …”.  Due to antecedent basis issues, the preamble of each of dependent claims 17-23 should be changed from “The information processing system according to …” to “The flight control system according to …”.
Appropriate corrections are required.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 9 and 16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “wherein in a case where it is determined that the first piloting terminal is to pilot the flight vehicle, the first piloting terminal wirelessly transmits to the flight vehicle a second instruction for an operation of the flight vehicle in response to the operation of a pilot” as recited in each of claims 9 and 16.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 9 and 16 each recites: a remote control unit configured to, in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, transfer via the network a first instruction for an operation of the flight vehicle to the first piloting terminal, the first instruction being transmitted from the second piloting terminal for the flight vehicle.  The claimed language states that the remote control unit transfers the first instruction to the first piloting terminal.  However, the claimed language also states that the first instruction is being transmitted from second piloting terminal.  It is unclear whether the remote control unit or the second piloting terminal is transferring or transmitting the first instruction.
	The last clause of each of claims 9 and 16 recites: wherein a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the first piloting terminal wirelessly transmits the first instruction to the flight vehicle, the first instruction being transferred from the information processing apparatus.  It is unclear why the second piloting terminal does not transmit the first instruction to the flight vehicle in a case where it is determined that the second piloting terminal is to pilot the flight vehicle.  
Appropriate amendments are required for the above-identified issues.  No new matter should be added.
Claims 10-15 depend on independent claim 9 and claims 17-26 depend on independent claim 16.  Claims 10-15 and 17-26 are also rejected under 35 U.S.C. 112(a), first paragraph and 35 U.S.C. 112(b), second paragraph because they inherit the limitations and fail to resolve the deficiencies of their respective independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9-10, 12-13, 15-17, 19-20 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Arwine (US 2016//0274578).
Regarding claim 9, Arwine teaches an information processing system comprising:  a first piloting terminal for wirelessly piloting a flight vehicle; and an information processing apparatus including:  a first communication unit configured to perform communication with a first piloting terminal that is for wirelessly piloting a flight vehicle; (see Arwine at [0022-0025] in conjunction with Fig. 1 which discloses a pilot validation service 106 comprising one or more computing devices 134 communicating with a UAV controller device via communications 130 to pilot a UAV 104, in which the communications 130 can be accomplished in a variety of ways, including conventional communications schemes such as WiFi, cellular, satellite, or other wireless networks; and an Internet connection.  Examiner maps the UAV controller device to the first piloting terminal, the UAV to the flight vehicle, and one of the one or more computing devices to the first communication unit.)
a second communication unit configured to perform communication with a second piloting terminal that is for piloting the flight vehicle via a network; (see Arwine at [0022-0025], and at [0038-0039], which discloses a pilot validation service 106 comprising one or more computing devices 134 communicating with an authorized agency which allows it to take control of a UAV from a pilot to execute received control instructions from the agency, for example, if a UAV pilot deviates from a prescribed flight path, or enters a restricted airspace.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency; as a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  Examiner maps another of the one or more computing devices to the second communication unit and another UAV controller device of the authorized agency to the second piloting terminal.)
a determination unit configured to determine whether the first piloting terminal or the second piloting terminal is to pilot the flight vehicle based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal; and a remote control unit configured to, in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, transfer via the network a first instruction for an operation of the flight vehicle (see Arwine at [0005] which discloses a UAV pilot validation system made up of one or more computing devices which are in communication with each other via a computer network; see Arwine at [0025] which discloses that the pilot validation service 106 includes one or more computing devices 134 and that the pilot validation service 106 can be realized as either a cloud based or server-client based system.  Arwine at [0038] discloses that in one implementation, the UAV authentication scheme also includes a takeover feature and that the takeover feature allows an authorized agency to take control of a UAV from a pilot.  Arwine at [0039-0040] which discloses that a validator transmits a validation request to a validation service to determine whether a digital certificate issued to the agency is currently valid.  Arwine at [0039-0040] further discloses that, if valid, the validator ignores any further control instructions received from the UAFV controller device entered by the pilot and has the UAV execute the control instructions received in the takeover command instead.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency; as a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  Arwine at [0042] further discloses that it is further noted that in one implementation, in the event an authorized agency takes over a UAV, the validator transmits control instructions received from the UAV controller device that were entered by the pilot, to the validation service for auditing and logging, and that in addition, in one version, the validator also transmits the takeover command and any additional control instructions received from the agency to the validation service for auditing and logging.  Examiner maps one of the one or more computing devices 134 of the validation service 106 to the determination unit and the validator to the remote control unit.)
to the first piloting terminal, the first instruction being transmitted from the second piloting terminal for the flight vehicle; wherein in a case where it is determined that the first piloting terminal is to pilot the flight vehicle, the first piloting terminal wirelessly transmits to the flight vehicle a second instruction for an operation of the flight vehicle in response to the operation of a pilot, and wherein a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the first piloting terminal wirelessly transmits the first instruction to the flight vehicle, the first instruction being transferred from the information processing apparatus (see Arwine at [0022-0025], and at [0038-0039], which discloses a UAV pilot validation service 106; also, see Arwine at [0023] which discloses that communications 130 with the UAV pilot validation service 106 can be accomplished in a variety of ways, including conventional communications schemes such as WiFi, cellular, satellite, or other wireless networks; and an Internet connection.  Furthermore, Arwine at [0025] discloses that the pilot validation service 106 includes one or more computing devices 134 and that the pilot validation service 106 can be realized as either a cloud based or server-client based system.  Arwine at [0038] discloses that in one implementation, the UAV authentication scheme also includes a takeover feature and that the takeover feature allows an authorized agency to take control of a UAV from a pilot.  Examiner notes that based on control from the authorized agency, via a takeover command for example, a transfer of control may or may not occur between a pilot and the agency.  As a consequence, control may be transferred between a pilot and an agency, and depending on which entity has control, an instruction may be transmitted by either the pilot or the agency, via their respective controller device or terminals, to the flight vehicle.)
Claim 16 recites a system that is configured to perform the steps recited in the system of claim 9.  The cited portions of Arwine used in the rejection of claim 9 teach the limitations recited in the system of claim 16.  Therefore, claim 16 is rejected under the same rationale as stated for claim 9 above.

Regarding claim 10, Arwine teaches the information processing system according to claim 9, wherein in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the remote control unit uses the first communication unit to notify the first piloting terminal that the second piloting terminal is to pilot the flight vehicle, and if permission is received in response to the notification, the remote control unit transfers the instruction for the flight vehicle that is received from the second piloting terminal to the flight vehicle (see Arwine at [0004] and [0039] which discloses that the control instruction authentication unit comprises the validator.  Also, see Arwine at [0040] which discloses that the validation service returns an indication to the validator as to whether the digital certificate is valid and that if, however, it is determined the received indicator indicates the digital certificate is invalid (for reasons including, but not limited to, a cancelled license or revoked digital certificate), the validator ignores the control instructions received in the takeover command and continues to have the UAV execute any validated control instructions received from the UAV controller device that were entered by the pilot. Examiner maps the indicator to the recited notification and a validated digital certificate to the recited permission.)
Claim 17 is directed toward a system that comprises the same elements recited in Claim 10.  The cited portions of Arwine used in the rejection of claim 10 teaches the limitations recited in the system of claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 10 above.

Regarding claim 12, Arwine teaches the information processing system according to claim 9, wherein the determination unit specifies a flight environment of the flight vehicle based on information that the first communication unit receives from the first piloting terminal, and makes the determination based on the flight environment (see Arwine at [0039-0040] which discloses that a validator transmits a validation request to a validation service to determine whether a digital certificate issued to the agency is currently valid.  Arwine at [0039-0040] further discloses that, if valid, the validator ignores any further control instructions received from the UAFV controller device entered by the pilot and has the UAV execute the control instructions received in the takeover command instead.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency.  As a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  Examiner maps the UAV controller device to the first piloting terminal, the terminal used by the authorized agency to the second piloting terminal, and two of the one or more computing devices to the first communication unit and the second communication unit.  Examiner maps another of the one or more computing devices 134 of the validation service 106 to the determination unit.  Also, see Arwine at [0038] which discloses that if a UAV pilot deviates from a prescribed flight path, or enters a restricted airspace (such as over sensitive or secured areas), or presents a national security/terror threat; an authorized agency can take control of a UAV from a pilot and safely divert, land or crash it depending on the circumstance, threat confidence, and/or urgency; also, see Arwine at [0039] which discloses that the authorizing agency uses the pilot validation service.  Examiner maps the restricted airspace environment to the flight environment of the flight vehicle.  Examiner maps the control inputs received by the first piloting terminal to the information that the communication unit receives from the first piloting terminal.).  Examiner maps the restricted airspace to the flight environment.  Examiner maps the control inputs received by the first piloting terminal to the information that the communication unit receives from the first piloting terminal.)
Claim 19 is directed toward a system that comprises the same elements recited in Claim 12.  The cited portions of Arwine used in the rejection of claim 12 teaches the limitations recited in the system of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 12 above.

	Regarding claim 13, Arwine teaches the information processing system according to claim 16, wherein the determination unit specifies a state of the flight vehicle based on information that the first communication unit receives from the first piloting terminal, and makes the determination based on the state (Arwine at [0039-0040] which discloses that a validator transmits a validation request to a validation service to determine whether a digital certificate issued to the agency is currently valid.  Arwine at [0039-0040] further discloses that, if valid, the validator ignores any further control instructions received from the UAFV controller device entered by the pilot and has the UAV execute the control instructions received in the takeover command instead.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency.  As a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  Examiner maps the UAV controller device to the first piloting terminal, the terminal used by the authorized agency to the second piloting terminal, and two of the one or more computing devices to the first communication unit and the second communication unit.  Examiner maps another of the one or more computing devices 134 of the validation service 106 to the determination unit.  Furthermore, Arwine at [0038] discloses that a UAV pilot may deviate from a prescribed flight path, or enter a restricted airspace, or present a national security/terror threat.  Examiner maps the national security/terror threat to a state of the flight vehicle.)
Claim 20 is directed toward a system that comprises the same elements recited in Claim 13.  The cited portions of Arwine used in the rejection of claim 13 teaches the limitations recited in the system of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 13 above.

Regarding claim 15, Arwine teaches the information processing system according to claim 9, wherein in a case where there are a plurality of sets of the first piloting terminal and the second piloting terminal, the determination unit makes the determination for each set of the first piloting terminal and the second piloting terminal, and for each set of the first piloting terminal and the second piloting terminal, in a case where it is determined that the second piloting terminal is to pilot the flight vehicle, the remote control unit transfers the instruction for the flight vehicle that is received from the second piloting terminal to the flight vehicle (see Arwine at [0043]  which discloses that although the system framework 100 in Fig. 1 depicts a single UAV controller device 102 and a single UAV 104 in communication with the UAV pilot validation service 106, it is envisioned that as a cloud service the UAV pilot validation service 106 will simultaneously handle multiple UAV controller-UAV pairs associated with different pilots.  Examiner mapped the one of the one or more computing devices 134 of the validation service 106 to the determination unit and the validator to the remote control unit.  Examiner notes that Arwine’s validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency.  As a consequence, the Examiner notes that a plurality of sets of the first piloting terminal and the second piloting terminal may be validated.)
Claim 22 is directed toward a system that comprises the same elements recited in Claim 15.  The cited portions of Arwine used in the rejection of claim 15 teaches the limitations recited in the system of claim 22.  Therefore, claim 22 is rejected under the same rationale as stated for claim 15 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arwine (US 2016/0274578) in view of Schulman et al. (US 2019/0114925).
Regarding claim 11, Arwine does not expressly teach wherein the determination unit specifies a piloting experience level with respect to the first piloting terminal based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal, and makes the determination based on the experience level, which in a related art, Schulman teaches (see Schulman at  [0168] which discloses that a user may self-identify the amount of experience for the user and that regular users may be differentiated from administrative users who may be able to takeover control from regular users.  Furthermore, Schulman at [0168] discloses that, for example, a parent may be able to take over flight control from the parent's child, or an instructor may be able to take over flight control from a student.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a piloting experience level with respect to the first piloting terminal based on information that the first communication unit receives from the first piloting terminal or information that the second communication unit receives from the second piloting terminal, and makes the determination based on the experience level, as taught by Schulman.  
One would have been motivated to make such a modification in order to regulate and restrict the operation of aerial vehicles with respect to certain regions, as suggested by Schulman at [0002].  
Claim 18 is directed toward a system that comprises the same elements recited in Claim 11.  The cited portions of Arwine used in the rejection of claim 11 teaches the limitations recited in the system of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 11 above.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arwine (US 2016/0274578) in view of Lindsley et al. (US 10,271,261).
Regarding claim 14, Arwine does not expressly teach wherein the first communication unit and the second communication unit relay audio communication between the first piloting terminal and the second piloting terminal, and information that the first communication unit receives from the first piloting terminal is output by audio with use of the second communication unit, which in a related art, Lindsley teaches (see Lindsley, at col 10 lines 15 to 19, which discloses audio may be routed between the control device and other systems and/or components of a UAV; see Lindsley, at col 16 lines 39 to 42, which discloses that a pilot can respond to voice communications and the pilot can enter voice communication (e.g., can speak) into a connected audio input device (e.g., a microphone) at a control station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system wherein the first communication unit and the second communication unit to relay audio communication between the first piloting terminal and the second piloting terminal, and information that the first communication unit receives from the first piloting terminal is output by audio with use of the second communication unit, as taught by Lindsley.  
One would have been motivated to make such a modification in order to provide for prioritized transmission of different data types over bonded communication modules, as suggested by Lindsley, at col. 1 lines 44-47.  
Claim 21 is directed toward a system that comprises the same elements recited in Claim 14.  The cited portions of Arwine used in the rejection of claim 14 teaches the limitations recited in the system of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 14 above.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Arwine (US 2016/0274578) in view of Baudry et al. (US 2013/0268146).
Regarding claim 23, Arwine teaches the flight control system according to claim 16, wherein the determination unit determines that the first piloting terminal is to pilot the flight vehicle [when a piloting experience level with respect to the first piloting terminal is greater than or equal to a difficulty level of piloting of the flight vehicle], and determines the second piloting terminal is to pilot the flight vehicle when the piloting experience level is less than the difficulty level (see Arwine at [0022-0025] in conjunction with Fig. 1 which discloses a pilot validation service 106 comprising one or more computing devices 134 communicating with a UAV controller device via communications 130 to pilot a UAV 104, in which the communications 130 can be accomplished in a variety of ways, including conventional communications schemes such as WiFi, cellular, satellite, or other wireless networks; and an Internet connection; see Arwine at [0025] which discloses that the pilot validation service 106 includes one or more computing devices 134 and that the pilot validation service 106 can be realized as either a cloud based or server-client based system.  Arwine at [0038] discloses that in one implementation, the UAV authentication scheme also includes a takeover feature and that the takeover feature allows an authorized agency to take control of a UAV from a pilot.  Arwine at [0039-0040] which discloses that a validator transmits a validation request to a validation service to determine whether a digital certificate issued to the agency is currently valid.  Arwine at [0039-0040] further discloses that, if valid, the validator ignores any further control instructions received from the UAFV controller device entered by the pilot and has the UAV execute the control instructions received in the takeover command instead.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency.  As a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  Examiner maps the UAV controller device to the first piloting terminal, the terminal used by the authorized agency to the second piloting terminal, and two of the one or more computing devices to the first communication unit and the second communication unit.  Examiner maps another of the one or more computing devices 134 of the validation service 106 to the determination unit.)
Arwine does not expressly disclose when a piloting experience level with respect to the first piloting terminal is greater than or equal to a difficulty level of piloting of the flight vehicle which in a related art Baudry teaches (see Baudry at [0038-0039] and at [0047] which discloses a technique of calculating current functional level of the pilot corresponding to the ability of the pilot to perform current tasks during the mission as a function of the pilot's experience, knowledge, and character, and also as a function of any change in pilot behavior and that this calculation is weighted as a function of the current stage of flight, of the difficulties of the current tasks of the mission, and of the current state of the aircraft.  Baudry at [0041] further discloses that a comparison value may be determined as a function of this current functional level of the pilot and may then be compared with at least one reference functional level.  Baudry at [0044] discloses that the characteristics of a mission comprise all of the various flight stages of the mission that is to be performed and the associated tasks, and also the difficulty level of each flight stage and of each task.  Baudry at [0045] discloses that each flight stage and each task must be associated with a difficulty level, with landing on an off-shore oil platform being a priori more complex and thus presenting a greater difficulty level, than landing on an airfield.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include when a piloting experience level with respect to the first piloting terminal that is greater than or equal to a difficulty level of piloting of the flight vehicle, as taught by Baudry.  
One would have been motivated to make such a modification to help the pilot in order to enable the mission to continue with a maximum level of safety, as suggested by Baudry at [0041].

Regarding claim 24, the modified Arwine teaches the flight control system according to claim 23, wherein the piloting experience level is based on information that the first communication unit received from the first piloting terminal, and the difficulty level is based on information that the second communication unit received from the second piloting terminal (see Arwine at [0005] which discloses a UAV pilot validation system made up of one or more computing devices which are in communication with each other via a computer network; see Arwine at [0022-0025] in conjunction with Fig. 1 which discloses a pilot validation service 106 comprising one or more computing devices 134 communicating with a UAV controller device via communications 130 to pilot a UAV 104, in which the communications 130 can be accomplished in a variety of ways, including conventional communications schemes such as WiFi, cellular, satellite, or other wireless networks; and an Internet connection.  Also, see Arwine at [0022-0025], and at [0038-0039], which discloses a pilot validation service 106 comprising one or more computing devices 134 communicating with an authorized agency which allows it to take control of a UAV from a pilot to execute received control instructions from the agency, for example, if a UAV pilot deviates from a prescribed flight path, or enters a restricted airspace.  Arwine at [0040] further discloses that the foregoing authentication and validation procedure is repeated for any further control instruction that includes a digital certificate received from the agency; as a consequence, the cloud based server-client pilot validation system may be used to validate a plurality of piloting terminals.  See Baudry at [0038-0039] and at [0047] which discloses a technique for calculating a piloting experience level; also, see Baudry at [0044-0045] which discloses difficulty level of piloting the vehicle.)

Each of claims 25-26 are directed toward a system that comprises the same elements recited in respective system claims 23-24.  The cited portions of Arwine and Baudry used in the rejection of claims 23-24 teach the limitations recited in the systems of claims 25-26.  Therefore, claims 25-26 are rejected under the same rationales as stated for claims 23-24 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661